Judgment and order reversed on law and facts and new trial granted, with costs to appellant to abide event, unless the plaintiff stipulates to reduce the verdict to $15,000, in which case judgment may be so modified and as so modified judgment and order affirmed, without costs. All concurred, except Kellogg, J., who voted for reversal absolutely. The court finds that the damages to the plaintiff did not exceed the sum of $15,000, and disapproves of the finding of fact as to damages in excess thereof.